Citation Nr: 1120016	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-39 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 RO decision, which denied a claim for service connection for a right foot disability.

In November 2006, a local hearing was held before a Decision Review Officer at the Indianapolis, Indiana, RO.  A transcript of that proceeding has been associated with the claims folder.

This issue was remanded by the Board for further development in January 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a right foot disorder.  Additional development is necessary prior to the adjudication of this claim.

Specifically, the Veteran asserted at the November 2006 hearing that he injured his foot while running maneuvers.  His right ankle went out and he fell.  In his May 2004 claim, the Veteran indicated that he caught his right foot in a barbed wire fence during service.  He stated that he sought medical treatment, his foot was wrapped with an ace wrap, and the foot was coded Code C Profile for 10 days. 

A review of the service treatment records reveals that the Veteran complained in June 1975 of having fallen arches in both feet for 6 months.  He was noted as having pes planus.  In a July 1975 service treatment record, the Veteran complained of injury to his right foot.  He reported that he caught his right foot in a barbed wire fence 2 weeks prior.  He was noted as having a sprained right ankle. 
With regard to a current disability, the Board notes that the Veteran underwent a VA examination in August 2004.  The examiner reviewed the claims file.  The Veteran reported that, while in the military in 1975, his right ankle and foot were cut in a barbed wire fence.  An x-ray of the right ankle and right foot were negative.  The Veteran had a sprain of his right ankle and foot.  The Veteran further reported that, in June 1975, he fell in a hole and sprained his left ankle.  Since that time, the Veteran is complaining of pain in both ankles and the right foot.  In 1981, the Veteran fractured his right ankle and underwent surgical treatment.  He has had multiple surgeries since that time, including a fusion of the right ankle.  Upon examination, the Veteran was diagnosed with a contusion of the right foot in 1975 - degenerative osteoarthritis of the right foot, and pes planus bilaterally. 

More recently, the Veteran underwent a VA examination in March 2010.  The examiner reviewed the claims file.  The Veteran reported that the first time that he had an injury of the right foot was in 1975.  At that time, he injured his right foot while going through a barbed wire fence during training.  He was seen by a military physician and had an x-ray, which was negative for any fracture or dislocation, and was treated with an Ace bandage and pain medicine.  The Veteran indicated that the pain subsided and he was able to finish his active duty.  In 1976, the Veteran stepped into a foxhole and injured his left foot during training exercises.  He had an x-ray, which was negative for any fracture or dislocation, and was treated with pain medicine and rest.  According to the Veteran, these 2 injuries healed completely.  After he was discharged from service, the Veteran started complaining of pain in both feet.  In 1981, he had an injury of the right ankle with fracture in the ankle joint after a severe sprain.  He had his first right ankle surgery in 1981.  Because he did not improve, he has had up to 10 surgeries, the last one being a fusion of the right ankle joint.  After the fusion of the right ankle joint, the Veteran had improvement and he stopped complaining of any more pain in the right ankle joint, but he does not have any movement in the right ankle joint.  Currently, the Veteran is complaining of chronic pain in both feet.  He has been given a prescription for special orthotic shoes with an arch support for both feet.  Upon examination, the Veteran was diagnosed with the following: (1) injury of the right and left feet - when he was in service, without any fracture or dislocation, (2) right ankle fracture - status post multiple surgeries, the last one with fusion in the right ankle, and (3) pain in both feet - hallux valgus deformity bilaterally and degenerative changes bilateral feet.  The examiner concluded that it is less likely as not that the Veteran's present condition with pes planus bilaterally and degenerative changes are residual from a one-time injury of both feet when he was in the service.  There is no evidence for follow-up of both feet injuries immediately after he left active military duty.  The Veteran does not have any diagnosis of pes planus bilaterally in his military records.    
    
While the March 2010 VA examiner indicated that he reviewed the claims file, he noted that the Veteran did not have any diagnosis of pes planus bilaterally in his military records.  As noted above, this is incorrect.  The Veteran was noted in a June 1975 service treatment record as having pes planus.  Therefore, as the Veteran was noted in service as having pes planus, he has a current diagnosis of pes planus, and the only medical opinion of record discussing the possible relation between a current right foot disorder and the Veteran's active duty service appears to be based at least in part on the false premise that the Veteran did not have pes planus in service, the Board finds that a new VA examination should be provided based on a complete review of the claims file.  38 U.S.C.A. § 5103A (West 2002).  As such, the Veteran should be scheduled for a VA examination to diagnose any and all current right foot disorders and to determine whether he has a right foot disorder of any kind that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).   

Additionally, the Board notes that the Veteran submitted an August 2004 Authorization and Consent to Release Information form for treatment he received at  Lafayette Foot & Ankle Center from 1994 through 2004.  VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA and private medical care providers.  38 C.F.R. § 3.159 (2010).  As such, a request should be made for these records.  

Moreover, as this issue is already being remanded, the RO should take this opportunity to associate with the claims file any VA treatment records relating to the issue on appeal that have not already been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any and all VA treatment records relating to the issue on appeal that have not already been associated with the claims file. 

2. Obtain and associate with the claims file any private treatment records from 1994 to 2004 from Lafayette Foot & Ankle Center, referred to in the August 2004 Authorization and Consent to Release Information form.

3. After all of the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed right foot disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed right foot disorder.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all right foot disorders.  Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's current right foot disorders were caused or aggravated by his active duty service.  
It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to this claim.  If the benefit sought on appeal remains denied, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


